Citation Nr: 9917146	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This appeal arises from June 1996 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The June 1996 rating decision on appeal granted the veteran's 
request for service connection for PTSD, assigning a 10 
percent evaluation.  In November 1997, during the pendency of 
this appeal, the RO increased the evaluation to 50 percent 
disabling.  Inasmuch as the grant of a 50 percent evaluation 
is not the maximum benefit for PTSD under the rating 
schedule, and as the veteran has expressly indicated that he 
wishes a 100 percent rating, the claim for an increased 
evaluation for that disability remains in controversy, and 
hence, is a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


REMAND

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented claims which are 
plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted well 
grounded claims, VA has a duty to assist the veteran in their 
development.  See 38 U.S.C.A. § 5107(b).  This duty has not 
yet been fully met, and this case, therefore, is not ready 
for appellate disposition for the reasons that follow.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, v. West, 12 Vet. 
App. 119, 126 (1999). The Board notes the RO has not 
considered whether staged ratings are warranted in the 
present case.  The Court has also held that an appeal of 
initial ratings in an original claim is not a claim for an 
increased evaluation, but is a claims for evaluation.  
Fenderson, supra.

The claims file contains documents indicating the veteran was 
awarded Social Security disability benefits from June 1995, 
based upon affective (mood) disorders and anxiety disorders.  
A November 1995 psychiatric examination report in those 
records, however, contains diagnoses of Axis I, 
PTSD/depression, not otherwise specified; Axis II, no 
diagnosis; Axis III, deferred.

VA hospitalization records in February 1996 indicate the 
veteran checked himself into the VA hospital after a cocaine 
and marijuana binge, indicating that he was there for 
treatment for depression caused by financial difficulties, 
and hoping to obtain "some type of financial support from 
the VA system."  He apparently did not actually seek 
treatment, and in fact refused treatment, and left the 
hospital against medical advice.  The discharge diagnoses 
were Axis I, adjustment disorder with mixed emotions 
(depression and anger), rule out PTSD, and cocaine and 
marijuana abuse; Axis II, deferred; Axis, III history of 
hypertension; Axis IV, unemployment; Axis V, deferred.

The most recent VA PTSD examination report, of July 1997, 
contains diagnoses of Axis I, major depression, PTSD, mild, 
substance abuse in complete remission; Axis II, none; Axis 
III, history of heart attack, history of back injury and 
chronic pain; Axis IV, moderate to severe, lack of job, 
financial problems, parent child problem; Axis V, 50 to 55, 
highest level of functioning in last year, 65.

The Board is of the opinion that another compensation 
examination would be helpful in this case.  The various GAF 
scores appear conflicting, and it is not entirely clear that 
the various examinations were conducted together with a 
review of the medical records.  The examiner must be aware of 
the veteran's history and drug abuse.  When, during the 
course of review, it is determined that further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  The duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board also notes that if a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and the VA is required to decide those issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds 
that a disposition on the issue of an increased evaluation 
for PTSD may have an impact on the adjudication of the issue 
of the veteran's entitlement to TDIU.  As such, the RO should 
adjudicate the increased evaluation issue prior to Board 
consideration of the TDIU issue on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
degree of disability of his PTSD.  Any 
unrelated ailment, such as drug abuse as 
found in the record, must be dissociated 
from the service connected condition 
insofar as payment of compensation.  The 
examiner is to comment on the impact of 
PTSD on the veteran's ability to work. 
The examiner is to provide a GAF scale 
score and explain the meaning of the 
score.  The claims folder must be made 
available to and reviewed by the 
psychiatrist prior to the examination. . 

2.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

3.  After completion of the above, the RO 
should adjudicate the issues of an 
increased evaluation for PTSD and TDIU on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









